FILED

uNITED sTATEs Dlsrizicr CoURT FEB 2 4 2012
FOR THE DISTRICT OF COLUMBIA am :Jdrst.hl:%t‘rl¢t:rtkg Hfarékr|upt¢l:);l/
s cum a
)
Leona Cosby, )
)
Plaintiff, )
)
v. ) Civil Action No.

, 12 029v
Mitch Snyder Place, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a District of Columbia resident, sues a District of Columbia homeless shelter
for physical abuse and harassment she allegedly suffered while at the shelter at an unspecified
time. The instant complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because the parties are not of diverse citizenship and plaintiff does not seek monetary

relief. Plaintiff’ s recourse lies, if at all, in the Superior Court of the District of Columbia. A

separate Order of dismissal accompanies this Memorandum Opinion.

»llua§l~~

U'nitved Sta\es District Judge

Date: February 22.,, 2012